Title: James Pearson and Benjamin Franklin: Agreement for Sale, 18 August 1764
From: Pearson, James,Franklin, Benjamin
To: 


This agreement provided for the sale by James Pearson to Franklin of a lot and two buildings on Pewter Platter Alley, Philadelphia. The actual deed seems never to have been recorded, and the parchment original has disappeared. Some additional details are found, however, in two other deeds: one from Israel and Mary Pemberton to Franklin, December 13, 1775, relating to the ground rent; the other executed by the seven heirs of Franklin’s daughter Sarah Bache, January 14, 1812, whereby they distributed among themselves the real estate she and her husband had inherited from her father. The latter document establishes that the deed which fulfilled the present agreement was dated August 25, 1764.
These deeds show that the lot had a frontage on Pewter Platter (or Jones’s) Alley, as measured in 1812, of 37 feet 9 inches and a depth of 60 feet. It was bounded on the east by a house and lot of Thomas Biles (or Ryles), deceased; on the south partly by a lot formerly belonging to Thomas Hine, sold to Franklin in 1761, and partly by a lot formerly belonging to Sarah Read and later to John Lynn; and on the west by a house of Robert Grace. The property had been sold to Pearson, June 6, 1760, by Israel and Mary Pemberton and was subject to an annual ground rent, payable to Pemberton quarterly, of “Fifteen Pistoles of fine Spanish Coined Gold each Pistole weighing four Penny weights and six grains or so much lawful money of Pennsylvania as will purchase fifteen such Pistoles.”
  

Memorandum, August 18. 1764. That it is this Day agreed between James Pierson on the one Part, and Benjamin Franklin on the other, that the said James Pierson shall convey to the said Benjamin Franklin his Lot and Houses on Pewter Platter Alley, (the Workshop excepted which is to be removed); and that the said Benjamin Franklin shall pay the said James Pierson for the same Three Hundred and fifty Pounds, besides discharging the Groundrent of Fifteen Pistoles per Annum to Israel Pemberton. The said Lot is about 38 Feet front, and 60 feet deep, with one Brick and one wooden Tenement thereon. To compleat this Agreement as soon as possible, the Parties bind themselves hereby, and their Executors and Administrators. Having set hereto their Hands and Seals



Witness
B Franklin


Mary Pitt:s
James Pearson


John Foxcroft


 
 


Receiv’d the same Day, Ten Pounds in Part of the above Sum of £350 per me
Jas. Pearson

 
Endorsed: Agreement Jas Pearson B Franklin Lot and Houses on Pewter Platter Alley Aug. 18. 1764
